Citation Nr: 0119195	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether there is a proper payee for the award of benefits for 
a helpless child of the veteran for the period from June 4, 
1990 to August 9, 1997.

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1943, and died on August [redacted], 1970.

Following his death, his spouse, [redacted], qualified for 
receipt of Department of Veterans Affairs (VA) Section 306 
Death Pension benefits.  Thereafter, [redacted], the 
veteran's son, was found to be a helpless child.  
Accordingly, [redacted]'s award of Section 306 Death Pension 
benefits was amended to include payments for a helpless 
child.

The veteran's widow, [redacted], died on June [redacted], 1990.  At the 
time of her death, her death pension benefits, including 
payments for a helpless child, were terminated.  [redacted], the 
helpless child, is reported to have died on August [redacted], 1997, 
and is survived by two siblings; a brother, [redacted], and his 
sister, the current appellant.

The appellant is claiming payment of helpless child benefits 
from the date of the death of her mother to the date of the 
death of her brother, [redacted], the helpless child.


REMAND

The Regional Office (RO) has characterized the current appeal 
as a claim for accrued benefits.  The Board of Veterans' 
Appeals (Board), however, has a serious question as to 
whether this claim may properly be characterized as a claim 
for accrued benefits pursuant to 38 U.S.C.A. § 5121 (West 
1991 and Supp. 2000) and 38 C.F.R. § 3.1000 (2000). In any 
event, the Board does not currently have information 
essential to the adjudication of the issue noted on the title 
page of this Remand.

In that regard, a death certificate establishing that 
[redacted], the helpless child, is deceased, and his date of 
death, is not currently a part of the claims folder.  The 
report that he is, in fact, deceased came from the appellant, 
his sister.  Moreover, the RO has advised the appellant that 
[redacted], the helpless child's brother, did not file an 
application for continuance of the helpless child's award at 
the date of his mother, [redacted]'s, death.  The RO has 
further advised the appellant that, even if such application 
had been filed, [redacted], the helpless child, would not have 
been entitled to a continuance of benefits, because his 
income from Social Security benefits would have exceeded the 
VA pension limit at the time.  At the present time, the 
claims folder does not contain documentation of what benefits 
[redacted], the helpless child, received from the Social 
Security Administration from the date of his mother's death 
on June [redacted], 1990 to his reported death on August [redacted], 1997.  

The case is, therefore, REMANDED for the following action.

1.  The RO should obtain the original, or 
a certified copy of, the death 
certificate for the helpless child, the 
veteran's son, [redacted], for inclusion in 
the claims folder.

2.  The RO should then contact the Social 
Security Administration, with a request 
that they provide a record of all 
payments made to [redacted], the helpless 
child, from the date of his mother's 
death on June [redacted], 1990 to his death on 
August [redacted], 1997.  All such records, when 
obtained, should be associated with the 
veteran's claims folder.

3.  The RO should then review the entire 
record, and issue a report which answers 
the following questions:

(a) Was [redacted] ever sent an 
application by the RO to request 
continuance of the payment of 
helpless child benefits on behalf 
of [redacted], the helpless child, 
when his mother died in June 
1990?





(b) If the answer to the above 
question is in the affirmative, 
was such application ever 
completed and returned to the RO?  
(If so, the application should be 
produced for inclusion in the 
appellate record.)

(c) If [redacted] was not sent an 
application for the purposes 
outlined in question (a) above, 
what was the reason for not 
forwarding such an application?  
(As regards the response to this 
question, the RO is referred to 
Reports of Contact dated June 6 
and 7, 1990, both of which are 
presently contained in the 
veteran's claims folder.)

4.  The RO should then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



